UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4441



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARTIN E.    WILLIAMS,   a/k/a   Martin    Hudson
Williams,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-02-450)


Submitted:   January 30, 2004             Decided:   February 13, 2004


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher F. Cowan, COWAN & OWEN, P.C., Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael C.
Wallace, Sr., Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Martin E. Williams appeals his conviction following a

bench trial of one count of conspiracy to distribute 500 or more

grams   of   cocaine   in   violation   of   21   U.S.C.   §   846   (2000).

Williams’s sole claim on appeal is that the evidence presented at

trial was insufficient to support his conviction.

             In reviewing a sufficiency of the evidence claim, a

guilty verdict “must be sustained if there is substantial evidence,

taking the view most favorable to the government, to support the

finding of guilt.”      Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc). In resolving issues of substantial evidence, this Court

does not weigh evidence or review witness credibility.                United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

             We find the evidence, when viewed in its entirety and in

the light most favorable to the government, is sufficient to

support Williams’s conspiracy conviction.         Accordingly, we affirm.

We deny Williams leave to file a pro se supplemental brief.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -